DETAILED ACTION
Status of Claims
Per Applicant’s response filed 12/15/2021, claims 1-18 and 20 are pending, claim 19 has been previously cancelled and claims 8, 11, 13 and 17 have been amended. 
Claims 1-12 was previously indicated as allowable. 

Response to Amendment
The claim objection to claims 8 and 11 have been withdrawn due to claim amendment. 
As for the 35 USC 112(a) to claims 13-18 and 20, the rejection is also withdrawn in view of current claim amendments. 
Since all rejections and objections are withdrawn, the pending claims are allowable.

Allowable Subject Matter
Claims 1-18 and 20 are allowed. (Renumbered as claims 1-19.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Tran (US 2007/0273504) a prior art reference in the field on wearable sensors; discloses a wearable device comprising a bio-impedance sensor and light spectrometer sensor for acquiring both bio-impedance data and light reflectance data; so as to determine hydration status and/or fluid flow within the body. Tran further discloses using environmental data to adjust for the determined hydration status. However, Tran does not disclose calculating a rate of change and/or considering the range of bioimpedance data or light reflectance data. Thus, it is illogical to combine Tran with other reference(s) to teach interpreting an increased rate of change or a decreased rate of change of bioimpedance/light reflectance data to determine rehydration rebounding effect, or physiological state as claimed. 
Katra et al. (US 8,965,498), Keren (US 2009/0048497 A1) and Zhu et al. (US 2003/0120170 A1) are all relevant references, as each teach detecting (bio)impedance to determine either overall or segmental hydration status. But none of these references disclose interpreting an increased rate of change and/or decreased rate of . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 9, 2022